Case: 3:19-cr-00057-jdp Document #:13 Filed: 09/04/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA
Vv. . Case No, 19-cr-57-JDP
ALEX JARED ZWIEFELHOFER,

Defendant.

 

ORDER FOR DISMISSAL
Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of
court endorsed hereon, the United States Attorney for the Western District of Wisconsin
hereby dismisses, without prejudice, the one-count indictment in this case.
Dated this 4th day of September 2019.
Respectfully submitted,

SCOTT C. BLADER
United States Attorney

By: /s/

DAVID J. REINHARD
Assistant U.S, Attorney
Chief of Criminal Division

Leave of court is granted for the filing of the foregoing dismissal.

(lp? tr.

 

JAMES D, PETERSON

CIMBER, 4 2ot 9 United States District Judge
Dated: Z

 

 
